ITEMID: 001-23101
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: VORWALD v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Paul Vorwald, is a German national, who was born in 1926 and lives in Bad Endorf, Germany. He is represented before the Court by Mr Boris Kozjak, a lawyer practising in Virovitica, Croatia. The respondent Government are represented by their Agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
During the night of 6 to 7 February 1993 a group of eight accomplices burglarised the applicant’s houses in the Naudovac village in Croatia.
On 18 April 1994 the applicant filed a civil action against the perpetrators before the Virovitica Municipal Court (Općinski sud u Virovitici), seeking damages for his destroyed and stolen property.
Before the period to be examined by the Court (i.e. before 5 November 1997 when the Convention entered into force in respect of Croatia) the court of first instance held two hearings.
The hearing scheduled for 10 February 1998 was adjourned because the defendants did not appear. However, the court heard the applicant.
The hearing scheduled for 12 May 1998 was adjourned because a witness did not appear.
At the hearing of 25 June 1998 the court heard five defendants.
The hearing scheduled for 22 September 1999 was adjourned because three defendants did not appear.
At the next hearing on 13 October 1999 the court heard one witness.
The case was then transferred to another judge.
On 5 October 2000 the court invited the applicant to pay an advance for the costs of an expertise.
On 15 February 2001 the applicant paid the advance.
On 11 June 2001 the court carried out an on the spot investigation of the damages on the applicant’s house together with an expert.
On 21 August 2001 the appointed expert submitted his expertise to the court.
On 28 August 2001 the court sent the expertise to the parties.
On 31 August and 11 September 2001 the applicant and the defendants, respectively, informed the court that they had no objections to the expertise submitted.
On 4 January 2002 the court invited the applicant to adjust his claim with the results of the expertise.
The next hearing scheduled for 27 February 2002 was adjourned because a witness did not appear.
At the next hearing on 29 March 2002 the applicant specified his claim.
On 5 April 2002 the court of first instance pronounced its judgment.
On 2 and 3 July 2002 the applicant and five defendants, respectively, appealed against the judgment.
It appears that the proceedings are presently pending before the appellate court.
The relevant parts of Section 63 of the Constitutional Act on the Constitutional Court (entered into force on 15 March 2002, published in the Official Gazette no. 49 of 3 May 2002 - hereinafter “the 2002 Constitutional Act on the Constitutional Court” - Ustavni zakon o Ustavnom sudu Republike Hrvatske iz 2002) read as follows:
(1) The Constitutional Court shall examine a constitutional complaint even before all legal remedies have been exhausted in cases when a competent court has not decided within a reasonable time a claim concerning the applicant’s rights and obligations or a criminal charge against him ...
(2) If the constitutional complaint ... under paragraph 1 of this Section is accepted, the Constitutional Court shall determine a time-limit within which a competent court shall decide the case on the merits...
(3) In a decision under paragraph 2 of this Article, the Constitutional Court shall fix appropriate compensation for the applicant in respect of the violation found concerning his constitutional rights ... The compensation shall be paid from the State budget within a term of three months from the date when the party lodged a request for its payment.
